___________

                                  No. 95-4096
                                  ___________

Charles Boston Jones,                 *
                                      *
     Appellant,                       *   Appeal from the United States
                                      *   District Court for the
v.                                    *   Eastern District of Missouri.
                                      *
United States of America,             *          [PUBLISHED]
                                      *
     Appellee.                        *


                                  ___________

                    Submitted:    September 11, 1996

                         Filed:   October 7, 1996
                                  ___________

Before BOWMAN, BRIGHT, and JOHN R. GIBSON, Circuit Judges.

                                  ___________

PER CURIAM.


     In 1991, Appellant Charles Boston Jones was convicted of delivering
and conspiring to deliver marijuana.      Prior to that conviction, Jones'
tractor trailer was administratively forfeited by the Drug Enforcement
Administration because he used it in the commission of the acts upon which
his criminal charges were based.
     Jones' conviction was affirmed on direct appeal, United States v.
Alexander, 982 F.2d 262 (8th Cir. 1992), but the issue of sentencing was
remanded.   On April 9, 1993, the District Court sentenced Jones to the same
sentence he originally had received.


     On May 2, 1995, Jones filed a 28 U.S.C. § 2255 habeas petition to
vacate his sentence.    He claimed his trial and conviction on the marijuana
charges resulted in double jeopardy because he had already been punished
for his crime by the administrative
forfeiture of his trailer.     The District Court denied Jones' petition
without a hearing and Jones appealed.


     Jones' argument is precluded by the decision of the Supreme Court in
United States v. Ursery, 116 S. Ct. 2135, 2149 (1996), holding that in rem
civil forfeitures are neither punishment nor criminal for purposes of the
double jeopardy clause.   Thus, the double jeopardy clause does not apply
to the criminal correction.


     We affirm.


     A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.